DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4, 14, 17, 20, 23-24, 30, 35, 36, 38, 49-56 are pending.  Applicant’s previous election of claims 1-2, 4, 14, 17, 20, 23, 51-56 and the species in which the pendent group is included still applies and claims 24, 30, 35-36, 38, 49-50 remain withdrawn.
Response to Amendment
Applicant’s amendment of 04/30/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Specification
The amendment filed 04/30/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the new matter is the new recitation of “-O-SiX’3” and “-O-SiR’3” which is not supported as explained below.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections

Applicant has added two versions of claim 56.  The second claim 56 will be referred to as claim 57 below.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-2, 4, 14, 17, 20, 23, 51-57 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “-O-SiR’3” which is not supported.  Applicant has support for certain R groups (e.g., FIG. 2) but the previous mention of “alkyl groups” (which is broader than the R groups in Fig. 2) is only ever disclosed with respect to the old “-O-Si-OR” formula, such that the new formula is limited to the narrower examples of the pendent groups.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 4, 14, 17, 20, 23, 51-57 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites optional pendant groups and then recites at the end of the claim that the two options of resin (“PDMS” or “polymer”) “comprise” one or more pendant groups, such that it is unclear if the pendant groups are still optional or if they are required.
Claim 20 recites “superhydrophilic” which is vague because it is unclear what qualifies as “super” hydrophilic (there is no controlling definition in the specification).
Claim 56 recites a surface tension property that is vague in terms of methodology because there is no details provided for which material is being used on the layer to measure the property (water, ethanol, hexane, etc.)
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-2, 4, 14, 17, 20, 23, 51-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvornic et al. (U.S. 2002/0161113) in view of Lyons et al. (U.S. 2016/0160436).
Regarding claims 1-2, 4, 14, 17, 20, 23, 51-56, Dvornic teaches a hydrophobic polymer layer/coating that is formed from a crosslinkable polymer composition comprising a dendritic polymer and a hydrophobic modification ingredient which may be a silane or siloxane (or combinations thereof) having the claimed (and elected) pendent groups, and with the silane and/or siloxane bonding with the dendritic polymer via a variety of reactions and also optionally 

    PNG
    media_image1.png
    20
    257
    media_image1.png
    Greyscale

Either the siloxane formula above or the (3-acryloxypropyl)tris(trimethylsiloxy)silane above (or combinations of both) result in the claimed pendent groups (pendent from the dendritic polymer and/or from the pendent from the condensed polydimethylsiloxane chain itself, as in claim 1).  
The acryloxypropyl group above reacts with the amine groups above to form pendent groups on the dendriditic polymer (i.e., the overall dendritic polymer is the backbone from which the pendant groups extends) as illustrated below.

    PNG
    media_image2.png
    111
    581
    media_image2.png
    Greyscale

Thus, after grafting the pendent group onto the dendritic polymer via the acryloxypropyl group reacting with the multiple amine groups of the dendritic polymer as indicated above, the dendritic polymer comprises multiple acrylate groups in the polymer structure, and thus makes it a polyacrylate as in claim 55 (claim 55 does not require that the backbone is a homopolymer of polyacrylate).
It is noted that claims 2, 4, and 53 refer to aspects of the polydimethylsiloxane and yet the polydimethylsiloxane is still optional (via the “and/or” from claim 1) and claims 51-53 refer to aspects of the pendent group and yet the pendent group still appears optional (from claim 1, see the 112 2nd rejection above).
Dvornic discloses that the composition may be used for form a hydrophobic polymer coating/layer but does not disclose that is applied to a substrate as in claim 1.  However, Lyons is also directed to hydrophobic polymer coating/layer and teaches that such a hydrophobic polymer may be applied to a fabric along with hydrophobic particles in some portions and with hydrophilic particles in other portions in order to provide a material with a combination of hydrophobic and hydrophilic areas (which may control water permeability), and with the particles being nanoparticles as in claim 14, and with the level of hydrophilicity in the hydrophilic areas being superhydrophilic as in claim 20, and with the resulting material having the hydrophilic and hydrophobic regions on an external surface (i.e., a surface intended to interact with water) as in claims 1 and 20 ([0007], [0059], [0110]-[0111], [0120]-[0121], [0131], claim 11).  The thickness of the hydrophobic polymer portion of the multilayer article overlaps the claimed range ([0062]) of claim 17.  
In addition and as an alternative to the overlapping thickness range, the reference also teaches that the coating/layer should have mechanical durability (such that a thicker layer of the 
Thus, it would have been obvious to have applied the polymer coating/layer from Dvornic onto a fabric substrate with hydrophobic and hydrophilic nanoparticles (forming a superhydrophilic layer in portions) as taught by Lyons because Lyons teaches that such an article can provide mechanically durable hydrophobic properties (hydrophobic properties already being desired/sought in Dvornic) and also can be used to control water vapor transmission.
Lyons in modified Dvornic also discloses that the hydrophilic and hydrophobic regions function to shift water and “organic contaminants” from the hydrophobic zones into the hydrophilic zones where photocatalysts will degrade the organic compounds to allow for easy cleaning ([0119]).  Thus, the degree of hydrophobicity (as measured by, e.g., the surface tension of, e.g., water, even though claim 56 does not recite any particular liquid for testing) in the hydrophobic zones would have been obvious to optimize (including to values within claim 56) as an art-recognized result effective variable for the purposes of controlling how strongly water is repelled from the hydrophobic zones and forced into the hydrophilic zones (as part of the overall mechanism discussed above from Lyons).
Additionally and alternatively, Lyons in modified Dvornic also discloses that the hydrophobic layer may be continuous (without hydrophilic regions) to provide conventional easy to clean functionality (see abstract, [0109]) due to the water shedding functionality.  Thus, the .
Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvornic et al. (U.S. 2002/0161113) in view of Lyons et al. (U.S. 2016/0160436), as applied to claim 1 above, and further in view of Bleecher et al. (WO 2010/042191).
Regarding claim 57, modified Dvornic discloses all of the subject matter disclosed above, including the mechanism in [0119] of Lyons related to forcing water and “organic contaminants” from the hydrophobic zones into the hydrophilic zones, but does not disclose that the hydrophobic zones are also oleophobic.  However, based on the above desire to shift the “organic contaminants” from the hydrophobic zones into the hydrophilic zones, Lyons in modified Dvornic suggests that oil repelling properties (i.e., oleophobicity) would also be beneficial in the hydrophobic zone for the purpose of repelling the “organic contaminants” from the hydrophobic zones into the hydrophilic zones.  
Bleecher is also directed to hydrophobic coatings based on applying a resin binder with hydrophobic particles embedded therein (like Lyons in modified Dvornic) and teaches that such hydrophobic/superhydrophobic nanoparticles may also be made oleophobic for easy cleaning purposes (see abstract, bottom of page 3, bottom of page 4-top of page 5, middle of page 20, top of page 21).  Thus, it would have been obvious to have made the hydrophobic zones in modified Dvornic oleophobic via the hydrophobic/superhydrophobic and oleophobic particles of Bleecher .
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that superhydrophobic is a common term in the art and therefore is not indefinite.  This is not persuasive.  There is no definite meaning of superhydrophobic in the art and therefore the term is maintained as vague.  For instance, some references refer to a contact angle of water of more than 150 degrees, however, the newly cited Bleecher reference refers to an angle of 150-180 degrees because above 180 the property is referred to as “ultrahydrophobic” (and thus it would be unclear if the claimed terms includes “ultrahydrophobic” or not) (page 10 of Bleecher).  There are also references (see e.g., US 2012/003427, [0034]) that provide significantly lower water contact angle interpretations of superhydrophobic (e.g., 90 degrees or more).  It is therefore maintained that the term is vague.
Applicant argues that Dvornic only teaches a polymer “trunk” with silane groups grafted onto “terminals” such that it is distinct from the “backbone” as claimed with silane “pendent” groups.  Applicant does not explain this argument but it is assumed that Applicant considers a “trunk” to not be within the scope of “backbone” and/or Applicant considers a terminal group to not be within the scope of “pendent” group.  This is not persuasive in either respect.  
The polymer trunk (or polymer network) in Dvornic is considered a backbone and the terminal groups extending off of that trunk/network/backbone are within the scope of pendent groups.  There is nothing in Applicant’s arguments, the specification, or the general understanding in the art that limits a polymer “backbone” to a purely linear type of polymer (this is mentioned because Applicant refers to the branching in Dvornic).  As explained above, the acrylate linking groups in the silane compounds get bonded to multiple terminal groups, such that between any two such acrylate groups (after grafting) there is a polymer chain (including those acrylate groups) that forms a “backbone” from which the silane groups extend (thus pendent).  In fact, the branching nature of the overall structure means that any terminal group are not merely terminal on a purely linear polymer chain (having only two terminal locations) but instead would be attached to a branch from a larger branched structure (such that any particular branch is a pendent group in relation to the rest of the branching polymer structure, and therefore any terminal group on that branch is also a pendent group).  Also, even if (hypothetically) the terminal group was on a purely linear polymer chain, it would still be pendent to that chain (i.e., pendent does not preclude terminal even in a linear polymer).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787